ORDER
PER CURIAM.
Antwone Frank (hereinafter, “Appellant”) appeals from the trial court’s judgment after a bench trial where he was convicted of one count of unlawful possession of a firearm, Section 571.070 RSMo (2000), and one count of unlawful use of a weapon, Section 571.030 RSMo (2000). Appellant was sentenced to two years’ imprisonment on each count, to run concurrently. Appellant raises two points on appeal, challenging the denial of his motions to suppress evidence and statements because he believes these items were obtained pursuant to an illegal search and-seizure.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal. We find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).